Title: From Thomas Jefferson to J. Phillipe Reibelt, 31 January 1805
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Sir 
                     
                     Washington Jan. 31. 05.
                  
                  The books mentioned in your letter of Jan. 25. are safely recieved. in your Catalogue No. 3. pa. 25. I observe the following which be pleased to send.
                  
                     
                        
                           
                           √
                           Arabia seu Etc.
                           }
                           
                        
                        
                           
                           √
                           Descriptio  Africae
                           
                        
                        
                           
                           √
                           
                           Bohemiae
                           
                        
                        
                           
                           √
                           
                           Galliae
                           edit. Elzevir
                        
                        
                           
                           √
                           
                           Germaniae
                           in 32mo.
                        
                        
                           
                           √
                           
                           Hungariae
                           
                        
                        
                           
                           √
                           
                           Lerdiens. Status ?
                           
                        
                        
                           
                           √
                           
                           Namur, Hanov. Luxemb.
                           
                        
                        
                           
                           √
                           
                           Persiae
                           
                        
                        
                           
                           √
                           Postelli de rep. Athenium.
                           
                        
                        
                           2d. part came
                           √
                           Emmii resp. Graeorum
                           
                        
                     
                  
                  
                  I already possess the residue of the collection.
                  I see also in your larger catalogue pa. 56. le Nouveau testament corrigé sur le Grec. in 12 mo. Paris. 1803. if you have 2. copies of this I will be glad of both. a single one, or two of different editions would not answer my purpose. in the same page an edition of the Bible in French in 3. vols. 8vo. is said to have been in the press. if you have a copy I shall be glad to recieve it. Accept my salutations
                  
                     Th: Jefferson 
                     
                  
               